[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT SACHEM ENTERPRISES' APPLICATION FOR BILL OF COSTS
This is an application for taxation of costs after a defendant's verdict in favor of Sachem Enterprises.
Costs are allowed only pursuant to statute. Stradmore Development Corp. v. Commissioner of Transportation, 173 Conn. 112,119 (1977); Bissing v. Turkington, 113 Conn. 737 (1931); Studwell v. Cooke, 38 Conn. 549, 554 (1871). The defendant seeks taxation of certain costs to which the plaintiff objects. These include subpoena fees for witnesses who did not attend the trial; for a computer animation and stove not offered as exhibits; and for trial transcript fees.
The application for taxation of these costs is based not on the language of statute nor Practice Book authority, but on a CT Page 5043 liberal interpretation of these authorities. Such argument is not supported by the Connecticut case law. Verrastro v. Sivertsen, 188 Conn. 213, 217 (1982).
The following costs shall be taxed against the plaintiff: all items in Defendant's Section I ($133.60); all items in Section II ($325.00); all costs in Section III to which there was no objection ($1133.81); and all costs in Section V ($200.00).
Therefore the total costs taxed are: $1797.41.
BY THE COURT:
Elaine Gordon, Judge